UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2275



JOYCE JOANNE WOOLRIDGE,

                                              Plaintiff - Appellant,

          versus


SECURITAS SECURITY SERVICES USA, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:06-cv-00573-REP)


Submitted: March 22, 2007                     Decided: March 27, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joyce Joanne Woolridge, Appellant Pro Se. Robert G. Ames, Lesley
Anne Pate, VENABLE, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joyce Joanne Woolridge appeals the district court’s order

granting the Defendant’s motion to dismiss her civil action without

prejudice.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Woolridge v. Securitas Sec. Servs. USA, Inc.,

No. 3:06-cv-00573-REP (E.D. Va. filed Nov. 21, 2006; entered Nov.

22, 2006).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -